Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/468,121 filed on 10 June 2019. The response filed 12 October 2021 amends claims 1, 14, and 15, and presents arguments is hereby acknowledged. 	Claims 1-15 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12 October 2021 has been entered.

Response to Arguments
Independent Claims 1, 14, and 15
On pages 8-15 of the response filed 12 October 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 12 April 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 8-9, Applicant argues that Cortes fails to teach or suggest “in respect of at least one new type of virtualised service function to be inserted between service functions within a pre-existing service function chain.” Applicant argues that the EP Office Action argues that Cortes does not disclose the amended limitation.  	Examiner respectfully agrees and finds this argument persuasive. Cortes discloses “includ[ing]” a new type of virtualized service function in between service functions within a pre-existing service function chain. Cortes fails to teach or disclose “inserting” a new type of service function within a service function chain. Therefore, Examiner finds this argument persuasive. 
On pages 9-10, Applicant argues that Cortes fails to teach or suggest “in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding 
On pages 11-12, Applicant argues that Cortes does not disclose “the at least one internal address allocated to the new virtualized service function type [is] an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain.” Applicant argues that Cortes is directed to the creation or destruction of a TVAS instance by the creation or destruction of an 
On pages 12, Applicant argues that the 9/20/2021 Advisory Action alleges that “paragraph 0167 was utilized to explain that TVAS instances, i.e. service providing modules, process data flows in a correct order. Thus, the TVAS instances are applied to an address range to process traffic of a service chain.” Applicant argues that Cortes’ paragraph [0167] relates to the initial configuration of service chains, not to the insertion of a new service function in a pre-existing service function chain, let alone insertion of a new service function between service functions within a pre-existing service function chain. 	Examiner respectfully agrees and finds this argument persuasive. Cortes discloses including a new type of virtualized service function in between service functions within a pre-existing service function chain. Cortes fails to teach or disclose “inserting” a new type of service function within a service function chain. Therefore, Examiner finds this argument persuasive.
On pages 12-15, Applicant argues that there is no disclosure in Cortes of providing an indication of the at least one internal address allocated to the new virtualized service function type to the switching processor. Applicant argues that there is no disclosure of an address for a deployed service function being provided to the input-output unit 340. Further, Applicant argues that the predefined relationship of +1 or +2 would require modification and revision if a service function were inserted in to the service chain. 	Examiner respectfully agrees and finds this argument persuasive. Cortes discloses including a new type of virtualized service function in between service functions within a pre-existing service function chain. Cortes fails to teach or disclose “inserting” a new type of service function within a service function chain. Therefore, Examiner finds this argument persuasive.

Dependent Claims 2-13
On pages 8-15 of the response filed 12 October 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 12 April 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0237656 A1 to Gage and US PGPUB 2018/0091420 A1 to Drake et al.
Regarding Claim 1, Gage discloses a method, performed by a processing module implemented on one or more processors (0138 provides for processor 1205 in every apparatus/node), of configuring one or more processors to implement a service function chain comprising one or more virtualised service functions (FIG. 9 and 0138 provides for configuring processor 1205 to implement service function path comprising SFs), the method comprising, in respect of at least one new type of virtualised service function to be inserted between service functions within a pre-existing service function chain (FIG. 9 and 0137 provides for in respect of a new stateless/stateful type of service function SF-X 900 to be inserted between SF-A 730 and SF-B 735 with a pre-existing service function path):  	determining a position within the pre-existing service function chain at which the new virtualised service function type is to be inserted (FIG. 9, 0075, and 0106 provides for determining a subnet position with the pre-existing service function path at which the new stateless/stateful type of service function SF-X 900 is to be inserted); (FIG. 9 and 0106 provides for allocating to the new stateless/stateful type of service function SF-X 90 subnet 905 [cf00:abcd:0200::/41] selected from subnet [cf00:abcd:0200::/40], i.e. an ordered set of internal addresses, assigned to the service function path), the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain (FIG. 9 and 0106 provides for subnet 905 [cf00:abcd:0200::/41] allocated to the new stateless/stateful type of service function SF-X 900 being an address selected from one or more addresses in the [cf00:abcd:0200::/40] which is now split into two smaller subnets 910 and 905 in the service function path) and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding data between one or more other service functions in the service function chain and the new virtualised service function type (FIG. 12, 0106, and 0109 provides for subnet 905 [cf00:abcd:0200::/41] allocated to the new stateless/stateful type of service function SF-X 900 being an address to be usable by processor 1205 of a Service Node as a destination address when forwarding packet/data between SF-A, SF-B, and SF-C in the service function path and SF-X 900); and  	providing to the switching processor an indication of the at least one internal address allocated to the new virtualised service function type (FIG. 12, 0051, and 0107 provides for advertising/providing to processor 1205 of a service node a prefix/indication of the newly-assigned subnets to the new stateless/stateful type of service function SF-X 900), the switching processor being configured to receive data from one service function in the service function chain and to forward data to another service function in the service function chain in dependence on the one or more internal addresses allocated respectively to the one or more service functions in the service function chain (0072, 0106, and 0138 provides for processor 1205 of a service node being configured to receive data/packet from one SF, like SF-A, in the service function path and to forward data/packet to another SF, like SF-B, in the service function path in dependence on the current subnet assigned/allocated respectively to the SFs in the service function path). 	Gage doesn’t explicitly disclose wherein the allocating is in dependence on the position within the service function chain determined in respect of the new virtualised service function type. 	Drake, in a similar field of endeavor, discloses wherein allocating is in dependence on a position within a service function chain determined in respect of a new virtualised service function type (FIG. 9 and 0171 provides for wherein allocating is in dependence on a position within service function chain router determined in respect of a service function type 908A or 908B). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Drake for allocating service function instances based on their service function type. The service function type of Drake, when implemented with the service function forwarding of the Gage system, will allow one of ordinary skill in the art to configure a service function route. Therefore, the examiner concludes it would have been obvious to one of ordinary 
Regarding Claim 2, the Gage/Drake system discloses the method according to Claim 1 wherein the switching processor is configured to forward data received from one service function in the service function chain to another service function in the service function chain in dependence on one or more internal addresses allocated respectively to the one or more service functions in the service function chain (Gage, 0072, 0106, and 0138 provides for processor 1205 of a service node being configured to forward data/packet from one SF, like SF-A, in the service function path and to another SF, like SF-B, in the service function path in dependence on the current subnet/internal addresses assigned/allocated respectively to the SFs in the service function path), the allocation of said one or more internal addresses being determined in dependence on a specified order in which data is to be processed by the respective service functions in the service function chain (Gage, FIG. 9, 0073, and 0106 provides for allocating subnet [cf00:abcd:0200::/40], i.e. an ordered set of internal addresses, being determined in dependence on the specified order/subnet address in which data is to be processed by SF-X 90 subnet 905 [cf00:abcd:0200::/41] in the chain).
Regarding Claim 3, the Gage/Drake system discloses the method according to Claim 2 wherein said specified order is determined according to a predetermined template (Gage, FIG. 9, 0073, and 0106 provides for wherein the specified order is according to the subnet and the SF subnets)
Regarding Claim 5, the Gage/Drake system discloses the method according to Claim 2 wherein said one or more internal addresses are selected from a range of available internal addresses having a predetermined order (Gage, 0050 and 0073 provides for subnet addresses are selected from a range of IPv6 subnet address [cf00::] having a predetermined order), the range of available internal addresses having a first available internal address and a last available internal address (Gage, 0050 and 0073 provides for the range of IPv6 subnet address [cf00::] having a first available and last available address via IPv6 protocol), the one or more selected internal addresses being spaced between said first available internal address, said last available internal address and any other internal addresses already allocated to service functions in the service function chain (Gage, FIG. 9 and 0106 provides for the subnet address [cf00::] is spaced between SF-A [cf00:abcd:0100::/40] including the first available internal address, SF-C [cf00:abcd:0300::/40] of the last available internal address, and other SF-B [cf00:abcd:0280::/41] of other internal addresses already allocated in the service function path).
Regarding Claim 6, the Gage/Drake system discloses the method according to Claim 2 wherein the method further comprises ascertaining, after the provision to the switching processor of said indication of said at least one internal address allocated to the new virtualised service function type, whether data submitted for processing by the service functions in the service function chain will be forwarded to each of the service functions in the service function chain in accordance with the specified order (Gage, FIG. 9, 0073, and 0080 provides for ascertaining whether data/packets submitted for processing by the SFs A, X, B, and C in the service function path will be reversed/forwarded to each of the SF in the service function path in accordance with the subnet address).
Regarding Claim 7, the Gage/Drake system discloses the method according to Claim 6 wherein the method further comprises re-configuring the switching processor if it is ascertained that data submitted for processing by the service functions in the service function chain will not be forwarded to each of the service functions in the service function chain in accordance with the specified order (Gage, 0052-0053 provides for updating/reconfiguring the service node’s processor if it ascertained that packet/data submitted by processing by the service functions in the service function path will not be forwarded to each of the service functions in the service function path in accordance with the mapping in the lookup table, which identifies the SF Index 525), the reconfiguration being such that data submitted for processing by the service functions in the service function chain is forwarded to each of the service functions in the service function chain in accordance with the specified order (Examiner interprets this to be an intended use limitation).
Regarding Claim 8, the Gage/Drake system discloses the method according to Claim 1 wherein the method comprises implementing a new service function chain comprising said at least one new virtualised service function type (Gage, FIG. 7A and FIG. 9 provides for implementing a new service function path comprising SF-X).
Regarding Claim 9, the Gage/Drake system discloses the method according to Claim 1 wherein the method comprises including said at least one new virtualised service function type in a previously-implemented service function chain comprising one (Gage, FIG. 9 provides for SF-X in SF-A, SF-B, and SF-C service function path).
Regarding Claim 10, the Gage/Drake system discloses the method according to Claim 1 wherein the at least one internal address allocated to the new virtualised service function type to be included in the service function chain (Gage, FIG. 9 provides for SF-X), any internal addresses previously allocated to virtualised service functions already included in a service function chain (Gage, FIG. 9 provides for SF-A, SF-B, and SF-C), and any internal addresses assigned to the service function chain not currently allocated to a service function in the service function chain together form an ordered and sequential set of internal addresses assigned to the service function chain (Drake, FIG. 10 and 0186-0188 provides for internal addresses assigned to service functions in the service function chain may not currently be allocated based on an explicit service function chain offering no choices for a next hop, all of these together form service function overlay network 1001, an ordered and sequential set of internal addresses). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Drake for allocating addresses to service function instances based on the explicit service function chain. The explicit service function chain of Drake, when implemented with the service function forwarding of the Gage system, will allow one of ordinary skill in the art to configure a service function route that only includes specified service functions. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the explicit service function chain of Drake with the service function forwarding of the Gage system for the 
Regarding Claim 11, the Gage/Drake system discloses the method according to Claim 1 wherein the processing module comprises and/or has access to one or more data stores (Gage, 0052-0053 provides for lookup table).
Regarding Claim 12, the Gage/Drake system discloses the method according to Claim 1 wherein the processing module is configured to provide instructions to the switching processor (Gage, FIG. 8 and 0009 provides for instructions cause the apparatus to forward a packet to a service node and a subsequent node).
Regarding Claim 13, the Gage/Drake system discloses the method according to Claim 1 wherein the processing module is configured to interact with a user interface in order to receive instructions (Drake, FIG. 6 and 0158 provides for UI device 610) relating to virtualised service functions to be included in and/or removed from service function chains (Gage, FIGs 9 and 10 discloses adding SF-X and removing SF-B from a service function path). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Drake for receiving commands from a client. The user interface of Drake, when implemented with the service function forwarding of the Gage system, will allow one of ordinary skill in the art to configure a service chain depending on their services requested from a client. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the user interface of 
Regarding Claim 14, similar rejection where the method of claim 1 teaches the apparatus of claim 14.
Regarding Claim 15, similar rejection where the method of claim 1 teaches the non-transitory computer-readable storage medium of claim 15.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Gage/Drake system as applied to claim 2 above, and further in view of US PGPUB 2016/0241436 A1 to Fourie et al.
Regarding Claim 4, the Gage/Drake system discloses the method according to Claim 2.  	The Gage/Drake system doesn’t explicitly disclose wherein said specified order is determined in accordance with an instruction received from a user. 	Fourie, in a similar field of endeavor, discloses wherein a specified order is determined in accordance with an instruction received from a user (FIG. 3, 0028, and 0030 provides for wherein the service chain of an intent is determined in accordance with requests/commands are received from a client). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fourie for processing an intent received from a client. The service chain intents of Fourie, when implemented with the service function forwarding of the Gage/Drake system, will allow one of ordinary skill in the art to configure a service chain depending on their services  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the service chain intents of Fourie with the service function forwarding of the Gage/Drake system for the desirable purpose of building a service chain in a specified order based on the intent of the requesting query/command from a client.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0026887 A1 to Nainar et al discloses service function types, e.g. firewall, deep packet inspection, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459